DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          MATTHEW MORRIS,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-1990

                           [January 23, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael I. Rothschild, Judge; L.T. Case No. 13-
015595CF.

  Carey Haughwout, Public Defender, and Claire V. Madill, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Appellant appeals the order revoking his probation, raising six issues.
We find all of the issues except one to be without merit and affirm without
discussion. As to that issue, the state concedes, and we find, that
appellant was on community control rather than probation at the time of
the violation. We therefore remand for the trial court to correct the
revocation order to reflect a violation of community control. See Gaston v.
State, 698 So. 2d 641 (Fla. 4th DCA 1997); Brown v. State, 656 So. 2d 262
(Fla. 1st DCA 1995).

   Affirmed and remanded with instructions.

GERBER, C.J., LEVINE and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.